Citation Nr: 0835292	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the 
bilateral hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to April 
2005.  He returned to active duty service on July 24, 2007.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO, in pertinent part, 
denied the benefit sought on appeal.

Service connection was awarded for headaches and residuals of 
left cheek fracture in a November 2006 Decision Review 
Officer decision.  The veteran indicated in a January 2007 
statement, which was accepted in lieu of VA Form 9, that he 
was no longer appealing the propriety of the initial 
evaluations assigned for degenerative disc disease with 
spondylosis of the cervical spine and dermatitis of the left 
ankle.  As such, the claims are no longer in appellate 
status.  38 C.F.R. § 20.302(a), (b).

The Board notes the veteran was recalled to active duty in 
July 2007.  His term of service will end in April 2010, 
unless he is extended beyond that date.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The competent medical evidence of record does not contain 
any currently diagnosed arthritis of the bilateral hands.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
arthritis of the bilateral hands are not met.  38 U.S.C.A. §§ 
1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The veteran was notified of the evidence and information VA 
needed to substantiate his claim for service-connected 
benefits in November 2004, prior to the decision on appeal.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran indicated that had had no other information or 
evidence to give VA to substantiate his claim.  See Notice 
Acknowledgement and Response for Benefits Delivery at 
Discharge Program signed in November 2004.  

An additional VCAA letter was issued in April 2006, which 
also notified the veteran of the evidence necessary to 
establish a disability rating and effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran indicated in June 2006 that he had no additional 
information to submit. 

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical and personnel records, 
as well as post-service reports of VA examination.  

There is some indication in the record that service medical 
records dated between 2002 and 2004 are missing; however, the 
Board notes that there are reports of medical examination 
dated in 2002, 2003, and 2004 that are contained in the 
original service medical records and copies provided by the 
veteran.  Attempts to obtain these records from the National 
Personnel Records Center and the Records Management Center 
resulted in a negative response.  See Requests for 
Information dated in January 2005 and May 2006.  The veteran 
was notified of the incomplete service records in April 2006.  
Copies of service medical records were provided by the 
veteran, though it is not clear from the record when they 
were associated with the claims folder.  Any further efforts 
to obtain these missing records, if any, would be futile.  
38 C.F.R. § 3.159(c)(2).

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The veteran contends that he is entitled to service 
connection for arthritis of the bilateral hands.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and that 
the appeal as to this issue must be denied.

In this regard, the veteran's service medical records are 
wholly devoid of treatment, complaints, or diagnoses of 
arthritis of the hands.  The veteran did complain of 
bilateral hand pain in November 2004; however, a diagnosis of 
arthritis was not rendered.  Reports of medical examination 
previously dated in July 1999, July 2000, May 2002, May 2003, 
December 2003, and June 2004 were similarly negative.  In 
short, there is no medical evidence showing that arthritis of 
the bilateral hands existed during service or at separation 
from service.

Post-service, there is no current evidence of arthritis of 
the bilateral hands.  The December 2004 report of VA 
examination was negative for the claimed disorder.  
Specifically, x-rays of the hands revealed normal 
mineralization, no fractures, and no osseous abnormalities.  
They were negative for arthritis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.  

While the veteran contends that arthritis of both his hands 
has been present since his period of active military service, 
his statements do not constitute competent evidence of a 
medical diagnosis or a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence is 
not in relative equipoise.  Accordingly, as the preponderance 
of the evidence is against the claim for entitlement to 
service connection for arthritis of the bilateral hands, the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

If the veteran has ongoing problems with his hands during his 
current period of service and wishes to apply to reopen this 
claim after service, he should be encouraged to do so.  At 
this time, however, with no diagnosis of arthritis, the claim 
for service connection for that condition cannot be granted.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for arthritis of the 
bilateral hands is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


